 

Exhibit 10.169

 

AMENDED AND RESTATED

 

LIMITED LIABILITY COMPANY AGREEMENT

 

OF

 

23HUNDRED, LLC

 

This AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (the “Agreement”)
of 23HUNDRED, LLC, a Delaware limited liability company (the “Company”), is
effective as of December 31, 2014.

 

1.          Formation. The Company has been formed as a single member limited
liability company pursuant to and in accordance with the Delaware Limited
Liability Company Act, 6 Del. C § 18-101, et seq., as it may be amended from
time to time (the “Act”), by the filing of the Certificate of Formation of the
Company (the “Certificate”) with the Secretary of State of the State of Delaware
on September 21, 2012. The rights and obligations of the Member (as defined
below) and the administration and termination of the Company shall be governed
by this Agreement and the Act. In the event of any inconsistency between any
terms and conditions contained in this Agreement and any non-mandatory
provisions of the Act, the terms and conditions contained in this Agreement
shall govern.

 

2.          Name. The name of the Company is “23Hundred, LLC”

 

3.          Member. BR Stonehenge 23Hundred JV, LLC, a Delaware limited
liability company (the “Member”) is the sole member of the Company.

 

4.          Registered Office and Agent. The registered office and registered
agent of the Company in the State of Delaware shall be as the Company designates
on its. Certificate of Formation filed with the Secretary of State of the State
of Delaware, as such Certificate may be amended from time to time. The Company
may have such other offices as the Member may designate from time to time. The
mailing address and principal business office of the Company shall be c/o
Bluerock Real Estate, LLC, 712 Fifth Avenue, 9th Floor, New York, New York
10019.

 

5.          Purpose. The purpose of the Company is to engage in any and all
lawful businesses or activities in which a limited liability company may be
engaged under applicable law.

 

6.          Management. The Member shall be authorized to make all decisions and
to take all actions it determines necessary, advisable or desirable relating to
the business, affairs, investments, and properties of the Company including,
without limitation, the formation of or investment in such subsidiary or
affiliate companies of the Company as it determines advisable or desirable.
Further, the Member shall cause the Company to comply with the Lender
Requirements set forth on Exhibit A attached hereto and by reference made a part
hereof.

 

1 

 

  

7.          Officers. The Member may delegate its authority to act on behalf of
the Company and to manage the business affairs of the Company to one or more
officers of the Company appointed by the Member. The Member may from time to
time create offices of the Company, designate the powers that may be exercised
by such office, and appoint, authorize and empower any person as an officer of
the Company (“Officer”) to direct such office. The offices of the Company and
the Officers of the Company serving in such offices are set forth on Annex 1
which is attached hereto and made a part hereof. The Member may remove any
Officer at any time and may create, empower and appoint such other Officers of
the. Company as the Member may deem necessary or advisable to manage the
day-to-day business affairs of the Company. To the extent delegated by the
Member, the Officers shall have the authority to act on behalf of, bind and
execute and deliver documents in the name of and on behalf of the Company. No
such delegation shall cause the Member to cease to be a member. Except as
otherwise expressly provided in this Agreement or required by any non-waivable
provision of the Act or other applicable law, no person other than the Member
and such Officers designated by the Member shall have any right, power, or
authority to transact any business in the name of the Company or to act for or
on behalf of or to bind the Company.

 

8.          Capital Contributions. The Member may make capital contributions to
the Company from time to time, but shall not be required to make any capital
contributions.

 

9.          Allocations; Distributions. Each item of income, gain, loss,
deduction and credit of the Company shall be allocated 100% to the Member and
will be recorded by the Member directly. Each distribution of cash or other
property by the Company shall be made 100% to the Member. Distributions shall be
made to the Member at the times and in the amounts determined by the Member. For
so long as the Company has one (1) member, the Company shall be, solely for tax
purposes, disregarded as a separate entity, and all Company assets will be
reflected on the Member’s balance sheet.

 

10.         Limited Liability of the Member. The Member shall have no liability
for obligations or liabilities of the Company unless such obligations or
liabilities are expressly assumed by the Member in writing.

 

11.         Indemnification. The Member and each person who is or has agreed to
become an Officer of the Company, or each such person who serves or has agreed
to serve at the request of the Company as a director or officer of another
corporation, limited liability company, partnership, joint venture, trust or
other enterprise (including the heirs, executors, administrators or estate of
such person), shall be indemnified by the Company to the fullest extent
permitted by the Act or any other applicable laws as now or hereafter in effect.
The right to indemnification conferred in this Section 11 shall include the
right to be paid by the Company the expenses incurred in defending or otherwise
participating in any proceeding in advance of its final disposition. Without
limiting the generality or effect of the foregoing, the Company may enter into
one or more agreements with any person which provide for indemnification greater
or different than that provided in this Section 11. Notwithstanding the
foregoing, this indemnity shall not apply to actions brought or threatened by an
Officer or which constitute simple negligence (except as provided in the
succeeding sentence), gross negligence, willful misconduct or bad faith, or
involving a breach of this Agreement. This indemnity shall apply to actions
constituting simple negligence, but only to the extent that the Company actually
receives payment of the proceeds of insurance covering the liability of the
Company for such negligence. The Company may purchase and maintain insurance to
protect itself, the Member and any Officer, employee or agent of the Company,
whether or not the Company would have the power to indemnify such party under
this Section 11. This indemnification obligation shall be limited to the assets
of Company and no Member shall be required to make a capital contribution in
respect thereof.

 

2 

 

  

12.         Dissolution. The Company shall dissolve and its business and affairs
shall be wound up upon the written consent of the Member or the entry of a
decree of judicial dissolution under § 18-802 of the Act. Upon the dissolution
of the Company, the affairs of the Company shall be liquidated forthwith. The
assets of the Company shall be used first to pay or provide for the payment of
all of the debts of the Company, with the balance being distributed to the
Member.

 

13.         Assignment. The Member may assign in whole or in part its limited
liability company interest in the Company.

 

14.         Admission of Additional Members. The Member may admit additional
members in its discretion.

 

15.         Amendment. This Agreement may be amended or modified from time to
time only by a written instrument executed by the Member.

 

16.         No Third-Party Beneficiaries. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditor of the
Company or by any creditor of the Member.

 

17.         GOVERNING LAW.     THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF DELAWARE WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

SIGNATURE PAGE FOLLOWS

 

3 

 

  

SIGNATURE PAGE TO
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

 

IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
date first written above.

 

  MEMBER:       BR STONEHENGE 23HUNDRED JV, LLC, a Delaware limited liability
company, its Sole Member                 By: BR Berry Hill Managing Member, LLC,
a Delaware limited
liability company, its Member and Manager                   By: BEMT Berry Hill,
LLC, a Delaware limited liability
company, its Member and Manager                     By:

Bluerock Residential Holdings, LP, a Delaware

limited partnership, as its Member

                      By: Bluerock Residential Growth REIT, Inc., a
Maryland corporation, its General Partner                           By: /s/
Michael L. Konig               Michael L. Konig, Senior Vice President
and Chief Operating Officer

 

4 

 

  

EXHIBIT A

 

LENDER REQUIREMENTS

 

1.            General. Notwithstanding anything in this Agreement to the
contrary, unless and until that certain loan (the “Loan”) from Fifth Third Bank
(together with its successors and assigns, the “Lender”) to the Company, in the
original principal amount of $23,569,000.00 dated October 12, 2012, evidenced
and secured by certain loan documents (“Loan Documents”) including, without
limitation, a deed of trust (the “Loan Documents”) encumbering the real property
commonly known as 23Hundred At Berry Hill located at 2300 Franklin Pike,
Nashville Davidson County, Tennessee, together with related personal property
(collectively, the “Property”), has been paid in full in accordance with the
terms and provisions of such Loan Documents and other Loan Documents, the
following provisions apply:

 

2.            Limited Purpose. The Company is organized solely to acquire,
improve, lease, operate, manage, own, hold for investment and sell or otherwise
dispose of the Property and to engage in any and all other activities as may be
necessary in connection with the foregoing. The Company shall engage in no other
business, it shall have no other purpose, it shall not own or acquire any real
or personal property or in the furtherance of the purposes of the Company as
stated herein, and it shall not incur, create, or assume any indebtedness or
liabilities, secured or unsecured, direct or contingent, other than (i) the Loan
and (ii) unsecured indebtedness that represents trade payables or accrued
expenses occurring in the normal course of business of owning and operating the
Property.

 

3.            Prohibited Actions. The Company shall not:

 

(a)          take any “Bankruptcy Action” which is defined as:

 

(i)          Commencing any case, proceeding or other action on behalf of the
Company or otherwise seek relied under any existing or future law of any
jurisdiction relating to bankruptcy, insolvency, reorganization or relief of
debtors;

 

(ii)         Instituting proceedings to have the Company adjudicated as bankrupt
or insolvent;

 

(iii)        Consenting to the institution of bankruptcy or insolvency
proceedings against the Company;

 

(iv)        Filing a petition or consenting to a petition seeking
reorganization, arrangement, adjustment, winding-up, dissolution, composition,
liquidation or other relief of its debts on behalf of the Company under any
federal or state law relating to bankruptcy;

 

(v)         Seeking or consenting to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator, custodian or any similar official of the
Company or a substantial portion of its assets or properties;

 

A-1 

 

  

(vi)        Admitting in writing the Company’s inability to pay debts generally
as they become due;

 

(vii)       Making any assignment for the benefit of the Company’s creditors; or

 

(viii)      Taking any action in furtherance of the foregoing.

 

(b)          dissolve, liquidate or terminate in whole or in part, or
consolidate with or merge into any person or entity, or sell, transfer or
otherwise dispose of or encumber all or substantially all of its assets, or
change its legal structure;

 

(c)          amend the Agreement, articles of organization, or any other
formation or organizational document unless (i) Lender consents to such
amendment and (ii) following any securitization of the Loan, the applicable
rating agencies confirm in writing that such change will not result in the
qualification, withdrawal or downgrade of any securities ratings;

 

(d)          fail to preserve its existence as an entity duly organized, validly
existing and in good standing (if required) under the applicable laws of the
jurisdiction of its organization or formation;

 

(e)          terminate or fail to comply with the provisions of its
organizational documents; or

 

(f)          engage in any business or activity that is inconsistent with any
way with the purposes of the Company as set forth above.

 

4.            Separateness Covenants. The Company shall at all times:

 

(a)          not commingle its assets with those of any other entity;

 

(b)          hold its assets in its own name;

 

(c)          conduct its own business in its own name;

 

(d)          maintain its bank accounts, books, records and financial statements
in accordance with generally accepted accounting principles, keep such bank
accounts, books, records and financial statements separate from those of any
other person or entity, and not permit the listing of its assets on the
financial statements of any other person or entity;

 

(e)          maintain its books, records, resolutions and agreements as official
records;

 

(f)          pay its own liabilities out of its own funds;

 

(g)          maintain adequate capital in light of its contemplated business
operations; provided, however, in no event shall any member of Company be
required to contribute capital to Company in order to satisfy this provision,
nor shall Company be deemed to be in violation of this provision of there is
insufficient revenue from the Property to maintain the normal obligations of
Company;

 

(h)          observe all limited liability company and other organizational
formalities;

 

A-2 

 

  

(i)          maintain an arm’s-length relationship with Affiliates and enter
into transactions with Affiliates only on a commercially reasonable basis;

 

(j)          pay the salaries of only its own employees and maintain a
sufficient number of employees in light of contemplated business operations;

 

(k)         not guarantee or become obligated for the debts of any other entity
or hold out its credit as being available to satisfy the obligations of others;

 

(l)          not acquire the obligations or securities of its Affiliates or
owners, including partners, members or shareholders;

 

(m)        not make loans or advances to any other person or entity;

 

(n)         allocate fairly and reasonably any overhead for shared office space;

 

(o)         use separate stationery, invoices and checks;

 

(p)         file its own tax returns (unless prohibited by applicable laws from
doing so);

 

(q)         not pledge its assets for the benefit of any other person or entity;

 

(r)          hold itself out as a separate entity, and not fail to correct any
known misunderstanding regarding its separate identity;

 

(s)         not identify itself as a division or subsidiary or any other entity;

 

(t)          not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other person or entity; and

 

(u)         observe the single purpose entity and separateness covenants and
requirements set forth in the Loan Documents.

 

5.           Standards Governing Actions. To the fullest extent permitted by
applicable law, the Members shall at all times take into account the interests
of the Company’s creditors as well as the interests of its Members with all
matters subject to the consideration of the vote of the Members.

 

6.           Subordination of Indemnification. Any obligations of the Company to
indemnify its Members are hereby fully subordinated to its obligations
respecting the Property and shall not constitute a claim against the Company in
the event that cash flow in excess of amounts required to pay holders of any
debt pertaining to the Property is insufficient to pay such obligations.

 

7.           Priority of Distributions. The Company’s assets shall be utilized
at all times to satisfy fully any and all of the Company’s obligations and
liabilities to Lender in accordance with the Loan Documents and other Loan
Documents prior to paying or distributing any of such proceeds to satisfy other
obligations or liabilities of the Company.

 

8.           Definitions. As used herein, the following terms shall have the
meanings set forth herein:

 

A-3 

 

  

(a)          “Affiliate” means a person or entity that directly or indirectly
(through one or more intermediaries) controls, is controlled by, or is under the
common control of or with, the person or entity specified;

 

(b)          “control” means (i) whether directly or indirectly, ownership or
control of the power to vote ten percent (10%) or more of the outstanding equity
interests of any such entity, (ii) the control of any manner of the election of
more than one director or trustee (or persons exercising similar functions) of
such entity, or (iii) the possession of the power to direct or cause the
direction of the management and/or policies of such entity, whether through the
ownership of voting securities, by contract, or otherwise;

 

(c)          “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization of government
or any agency or political subdivision thereof.

 

9.           Conflicting Provisions. To the extent any of the provisions of this
Exhibit A conflict with any other provisions of this Agreement or any other
organizational or formation document of the Company, the provisions of Exhibit A
shall control.

 

A-4 

 

  

ANNEX 1

 

Officers

 

None.

 

 

